Exhibit 10.67


December 6, 2007


Compliance Systems Corporation
90 Pratt Oval
Glen Cove, New York 11542


Attention: Dean Garfinkel


Dear Mr. Garfinkel:


Please accept this correspondence as our written consent under the Section 4(l)
of the Securities Purchase Agreement dated March 8, 2006 by and between
Compliance Systems Corporation and Montgomery Equity Partners, Ltd.
(“Montgomery”) (the “March 2006 Securities Purchase Agreement”) and Section 4(k)
of the Securities Purchase Agreement dated March 16, 2007 by and between
Compliance Systems Corporation and YA Global Investments, L.P (f/k/a Cornell
Capital Partners, LP) (“YA Global”) (the “March 2007 Securities Purchase
Agreement”) for the issuance and sale by the Company of up to $2,500,000.00 of
Company’s preferred stock convertible into shares of the Company’s common stock
at $0.01 per share, which may be less than the bid price of the Company’s common
stock immediately prior to its issuance and sale (the “Issuance and Sale”).


Provided however our consent here under is preconditioned on 1) that such
Issuance and Sale must occur prior to and conclude by December 31, 2007 (the
“Issuance and Sale Deadline”), 2) that the gross proceeds of such Issuance and
Sale must be in an amount no less than $1,140,806.18 (the “Issuance and Sale
Minimum”) and 3) that the Company must remit no later than December 31, 2007,
directly from the gross proceeds of such Issuance and Sale, to YA Global all
amounts owed under the convertible debentures issued under the March 2007
Securities Purchase Agreement, which on December 31, 2007 shall be outstanding
principal of $647,585.60, outstanding and accrued interest of $171,415.79 and a
redemption premium of $129,517.12 and to Montgomery all amounts owed under the
convertible debentures issued under the March 2006 Securities Purchase
Agreement, which on December 31, 2007 shall be outstanding principal of
$150,000, outstanding and accrued interest of $12,287.67 and a redemption
premium of $30,000.


In the event that the Company shall fail to raise the Issuance and Sale Minimum
by the Issuance and Sale Deadline YA Global’s and Montgomery’s consents provided
hereunder shall be null and void and the Company shall immediately refund to the
respective investors such amounts raised by the Issuance and Sale and cancel the
shares of the Company’s preferred stock there under. In the event that the
Company fails to take such action such Issuance and Sale shall be deemed to have
been conducted with out the consent of YA Global and Montgomery and shall
therefore be a breach by the Company of the covenants under the March 2006
Securities Purchase Agreement and March 2006 Securities Purchase Agreement,
respectively.
 

--------------------------------------------------------------------------------


 
Please accept this correspondence as YA Global’s written notice, pursuant to
Section 4 (m) of the March 2007 Securities Purchase Agreement, electing not to
participate in the Issuance and Sale.
 
This written rejection of YA Global’s right of first refusal shall be a one-time
rejection of YA Global’s right to participate in the specific issuances
described herein and shall not be deemed a waiver of the “Right of First
Refusal” as outlined in Section 4 (m) of the March 2007 Securities Purchase
Agreement.


Lastly, this written consent of YA Global and Montgomery shall be a one-time
consent for the specific issuances described herein and shall not be deemed a
consent to any future issuances nor a waiver of the “Restriction on the Issuance
of Capital Stock” as outlined in Section 4 (l) of the March 2006 Securities
Purchase Agreement and Section 4 (k) of the March 2007 Securities Purchase
Agreement, respectively.
 

 
Very truly yours,
       
Acknowledged and Agreed this 6th day of December 2007
YA Global Investments, L.P.
 
By: Yorkville Advisors, LLC
Compliance Systems Corporation
Its: Investment Manager
   
By: ___________________________
By: 
Name: Dean Garfinkel
Name: Mark Angelo
Title: Chief Executive Officer
Title: President and Portfolio Manager
     
Montgomery Equity Partners, LP
 
By: Yorkville Advisors, LLC
 
Its: Investment Manager
     
By: 
 
Name: Mark Angelo
 
Title: President and Portfolio Manager